Title: Benjamin Waterhouse to John Adams, 13 December 1780
From: Waterhouse, Benjamin
To: Adams, John


     
      Respected Sir
      Leyden 13th. Decembr. 1780
     
     It so happened that I could not see the persons of whom I wished to enquire concerning the Schools, mode of education &c. untill yesterday, otherwise I should have written before.—The Gentlemen from whom I have my information have each of them a young person under their care about the age of your eldest, and are well acquainted with every thing appertaining to education in this City, from conversing with them I am able to inform you that besides the publick-school which is a good one, there are private masters in the latin and greek, who at the same time they teach these languages, teach the greek and roman History. With boys who are far advanced in greek they read and explain Euripides, Sophocles and others. The same person will if required repeat any of the Law-lectures to the pupil, and that indeed is what they are principally employed for, by those whose wives are to be Mevrouws.— There is a teacher of this kind in Leyden who is both an elegant schollar and a gentleman, such a one asks 20 ducats a year. There are besides two Professors of the greek languague, the one gives lectures on the new Testament, his hearers are generally students of Theology, the other on Euripides, Sophocles and such like, and are attended by young Gentlemen whose pursuits are similar to what I imagine your sons to be. To reap advantage from these classes it is necessary they should understand the latin pretty well because the explanations of the greek passages are given in that languague.
     In regard to living I am persuaded they can live here for much less than at Amsterdam. Three furnished rooms would probably cost 20 guilders a month. We find our own tea, sugar, wine, light and fire, and give one ducat a week for dinner, it is always the same price whether we go to the public-house, or have it brought from thence to our own rooms, and it makes no difference with the people where we live, who never refuse to prepare our tables for us. In respect to their being Americans or Sons of Mr. Adams they will never meet with any thing disagreeable on that head, where any profit is like to accrue little do the Dutchmen care for their political, or even religious principles—Turk, Jew, or Christian make no difference with them. I beleive we may say of them as they said of themselves at Japan when the Japonese enquired if they were christians—they answered, they were Dutchmen. If the Gentlemen should come, I can insure them an agreeable Society and a genteel circle of acquaintance. If they should not, I hope at least they will come and pay us a visit, and I think I need not add how ready I should be to render them any service in my power.
     
      With my compliments to Comdr. Gillon and Mr Searl I remain with much respect your friend & Countryman,
      Benjn. Waterhouse
     
    